Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01248-CV

                               JANEE HARRELL, Appellant

                                              V.

                       CITIBANK SOUTH DAKOTA, N.A., Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-05242-2010

                                          ORDER
        We GRANT the December 31, 2014 motion of Andrea Stroh Thompson, Collin County
District Clerk, for an extension of time to file a supplemental clerk’s record. The supplemental
clerk’s record containing the Agreed Final Judgment Nunc Pro Tunc signed by the Honorable
Ray Wheless, Judge of the 366th Judicial District Court of Collin County, Texas, shall be filed
by JANUARY 9, 2015.
        On the Court’s own motion, we ORDER appellant to file a brief by JANUARY 16,
2015.
        We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to the Honorable Ray Wheless, Andrea Stroh Thompson, and all counsel of record.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE